Citation Nr: 1430924	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for partial left pneumothorax. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1969 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  The April 2008 rating decision, in pertinent part, denied an increased compensable disability rating for the service-connected partial left pneumothorax.  The July 2009 rating decision, in pertinent part, denied entitlement to special monthly compensation based on aid and attendance or housebound status. 

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2013 rating decision, the RO granted a TDIU effective April 24, 2008.  The Veteran has not filed a notice of disagreement with the effective date assigned for the TDIU and, as such, the question of TDIU for an earlier period is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of increased disability ratings for service-connected left hip strain and history of fracture of the left superior ramus have been raised by the record (see April 2012 report of general information), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran requires the regular assistance of another person due to mental and physical incapacity when caring for the daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication as the result of his service-connected disabilities.

2.  For the entire rating period, the service-connected partial left pneumothorax resolved without residuals; the symptoms, including impaired pulmonary function, shortness of breath, and chest pain, are not a result of the partial left pneumothorax, but rather are related to a non-service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).

2.  As the compensation at aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).

3.  The criteria for a higher (compensable) rating for partial left pneumothorax have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.96, 4.97 Diagnostic Code 6843 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefits sought on appeal with respect to this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this issue.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki,    580 F.3d 1270 (Fed. Cir. 2009).    

With respect to the increased rating claim decided herein, the Board finds that the notice requirements of VCAA have been satisfied.  Here, the Veteran was provided notice in January 2008, prior to the initial adjudication of the increased rating claim in April 2008 that notified of the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) disability medical records, VA examination reports, medical opinions from the Veteran's VA psychiatrist, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2008, December 2011, and October 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

In a June 2008 notice of disagreement, the Veteran contended that the February 2008 VA examination report was inadequate because it was rendered before all available medical evidence could be properly and thoroughly reviewed.  As noted above, the Veteran was provided with subsequent VA examinations in December 2011 and October 2013.  The Board finds that the VA examinations, in concert with the other lay and medical evidence of record, provide an accurate reflection of the symptomatology of the service-connected partial left pneumothorax throughout the entire appeal period.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2013).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The contention liberally construed for the Veteran is that special monthly compensation is warranted because he requires the regular aid and attendance of another person for assistance due to his physical and mental incapacity when caring for his daily personal needs and that he is housebound due to his service-connected disabilities.  In a March 2008 written statement, the Veteran contended that he requires assistance from others with bathing, dressing, and ascending and descending stairs due to his service-connected disabilities.  In April 2008 and November 2011 written statement, the Veteran's spouse stated that she acts as the Veteran's regular caretaker because of the limitations caused by the Veteran's physical and mental service-connected disabilities.  

In a June 2008 notice of disagreement, the Veteran contended that he requires regular and constant aid and attendance currently provided by his wife.  In the November 2011 written statement, the Veteran's spouse reported that she cook meals and runs errands for the Veteran and assists him with physical therapy, bathing, walking, and taking his medications.  In a February 2014 written statement, through the representative, the Veteran contended that he is unable to perform activities of daily living such as dressing and undressing and can only leave his home for medical care because of muscle weakness and lack of coordination.  

The Veteran has been granted service connection for major depressive disorder rated as 50 percent disabling; lumbosacral strain with pelvic fracture rated as 40 percent disabling; splenectomy rated as 30 percent disabling; left hip strain rated as 20 percent disabling; history, fracture left superior ramus rated as 10 percent disabling; right lower extremity lumbar radiculopathy rated as 10 percent disabling; left lower extremity lumbar radiculopathy rated as 10 percent disabling; partial left pneumothorax rated as noncompensable; and surgical scars of the abdomen rated as noncompensable. The Veteran's combined total disability rating is 90 percent, and he was assigned a TDIU, effective April 24, 2008.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran requires the regular aid and attendance of another person due to his physical and mental incapacity when caring for his daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication as a result of the service-connected disabilities alone.

VA treatment records dated from May 2008 through December 2013 note that the Veteran's spouse assists him in attending to activities of daily living.  An April 2008 VA evaluation for housebound status or permanent need for regular aid and attendance report, submitted by the Veteran, notes that the Veteran requires assistance with dressing himself, walking, climbing stairs, preparation of meals, and transportation due to his service-connected back and hip disabilities (including limitations on bending), poor coordination, peripheral neuropathy, and fatigue.  The report notes the Veteran is only able to leave his home with assistance and walks with a cane and assistance from others.  

In a January 2009 written statement, the Veteran's VA psychiatrist opined that the Veteran requires constant care and attention of another individual as a result of the severity of his depression and physical symptoms, including chronic pain.  At an April 2009 VA mental disorders examination, the Veteran reported that he required assistance from his wife with personal hygiene, putting on his clothes in the morning, and preparing for bed at night.  At a July 2010 VA mental disorders examination, the Veteran reported that his spouse assists him with hygiene maintenance.  At a December 2011 VA initial posttraumatic stress disorder (PTSD) examination, the Veteran reported that his spouse assists him with bathing.  In a May 2013 written statement, the Veteran's VA psychiatrist opined that the Veteran requires aid and attendance to manage his activities of daily living because of the service-connected physical disabilities (including the chronic pain associated with these disabilities) and psychiatric disorders.  

An August 2013 VA aid and attendance or housebound examination report notes that impairment from depression, PTSD, and lumbar degenerative disc disease restricts the Veteran's ability to dress and undress himself and bathe.  The VA examination report notes that the Veteran can only walk without the assistance of another within the home and can only leave the home for medical care.  An October 2012 VA PTSD examination report notes that the Veteran report his spouse assists him with ambulation and self-care needs.  The VA examiner opined that there was no need for aid and assistance based solely on the service-connected depression but indicated that an internal medicine physician would be better able to address whether the physical problems the Veteran experiences have caused a permanent need for aid and attendance.    

Based on the above, the Board finds that the evidence is in equipoise on the question of whether the need for the regular aid and attendance of another person due to mental and physical incapacity when caring for his daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication is the result of the service-connected disabilities.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco at 224.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected disabilities, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the compensation at aid and attendance rate set forth at 38 U.S.C.A. § 1114(l)  is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.

Increased Rating Partial Left Pneumothorax

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue decided herein.

The Veteran is in receipt of a noncompensable disability rating for the service-connected partial left pneumothorax under Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.) for the entire increased rating period.  Diagnostic Code 6843 is evaluated under the General Rating Formal for Restrictive Lung Disease, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  The General Rating Formula evaluates pulmonary disorders using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  When there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability will be used.  38 C.F.R. § 4.96(d)(6).  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

Under the General Rating Formula for Restrictive Lung Disease, a 10 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 71 to 80 percent predicted; the ratio of FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 percent.  A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted; the ratio of FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40 percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or required outpatient oxygen therapy.  38 C.F.R. § 4.97.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.    

Pulmonary function tests are required to evaluated the disability under Diagnostic Code 6843 except when: the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R.          § 4.96(d)(1).  

Ratings under Diagnostic Codes 6600 through 6681 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  In cases protected by the provisions of Pub. L. 90-493 (graduated ratings for inactive tuberculosis for any veteran who was receiving or entitled to receive compensation for tuberculosis on August 19, 1968), the graduated ratings of 50 and 30 percent for inactive tuberculosis will not be elevated.  38 C.F.R. § 4.96(a).

The Veteran contends generally that the service-connected partial left pneumothorax has manifested in more severe symptoms than those contemplated by the noncompensable (0 percent) disability rating currently assigned.  In a June 2008 notice of disagreement, the Veteran indicated experiencing shortness of breath and chest pain related to the service-connected lung disability.  In a November 2008 written statement the Veteran reported pulmonary complications including chest pains and shortness of breath.  In a May 2010 written statement, the Veteran indicated that his pulmonary complications were related to the service-connected partial left pneumothorax.  

The Board finds that the Veteran has consistently and credibly reported chest pain and shortness of breath.  The record reflects diagnoses of (service-connected) partial left pneumothorax and (non-service-connected) chronic obstructive pulmonary disease (COPD).  See e.g., June 2008, July 2009, and February 2010 VA treatment records.

A February 2008 VA examination report notes that the Veteran had a pneumothorax during active service following a motor vehicle accident and received respiratory therapy.  The VA examination report notes that the Veteran had fatigue, but no cough or shortness of breath.  The VA examiner noted that the Veteran had never been on oxygen, steroids, or used an inhaler and did not have any current treatment for chest problems.  The VA examination report notes no pulmonary hypertension, cor pulmonale, right ventricular hypertrophy or congestive heart failure.  The VA examiner diagnosed partial left pneumothorax without residuals.  

A May 2008 VA treatment record notes that the Veteran reported episodic symptoms of cold intolerance and wheezing with exercise, which were more consistent with asthma.   A June 2008 VA treatment record notes that pulmonary function test results noted an obstructive defect and that the Veteran was diagnosed with COPD.  A July 2009 VA pulmonary function analysis report indicates that the pulmonary function tests results were related to COPD and does not relate the results to the service-connected pneumothorax.  A February 2010 VA treatment record notes that pulmonary function tests reflected mild obstruction related to the COPD.  

At a December 2011 VA general medical examination, the Veteran reported shortness of breath on exertion after walking 100 feet.  The VA examination report notes that the Veteran uses an albuterol inhaler twice a day and notes no congestive heart failure, pulmonary hypertension, cor pulmonale, or weight loss.  The VA examination report notes only pre-bronchodilator, and not post-bronchodilator, pulmonary function test results.  The December 2011 VA examination report does not indicate that post-bronchodilator studies should not be done or provide a reason for using the pre-bronchodilator test results instead.  See 38 C.F.R. § 4.96(d)(4).  Further, the December 2011 VA examiner noted that the left pneumothorax had resolved.   

At an October 2013 VA examination, the Veteran reported shortness of breath and the VA examiner noted a diagnosis of COPD.  The VA examiner noted that the service-connected pneumothorax had resolved after treatment with no current residuals.  The VA examiner noted that the pulmonary function test results, from studies conducted in connection with the October 2013 VA examination, were related to the Veteran's current COPD and not to the service-connected pneumothorax.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable disability rating for the service-connected partial left pneumothorax have not been met or more nearly approximated for any part of the increased rating period.  The weight of the evidence demonstrates that the Veteran's service-connected partial left pneumothorax resolved without residuals and the symptoms, including impaired pulmonary function, shortness of breath on exertion, and chest pain, are not a result of the partial left pneumothorax, but rather are related to a non-service-connected disability.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R.                    § 3.159(a)(2).

The Board finds that the Veteran has consistently and credibly reported, and received treatment for, shortness of breath and chest pains as noted in VA treatment records and lay statements detailed above.  However, while, as a lay person, the Veteran is competent to relate symptoms including shortness of breath and chest pain, he does not have the requisite medical knowledge, training, or experience to associate these symptoms with the service-connected partial left pneumothorax as opposed to the non-service-connected COPD.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  The etiology of the current symptoms of shortness of breath and chest pain is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Further, although the Veteran has shortness of breath, chest pain, and impaired pulmonary function, the VA examiners have not attributed these symptoms to the service-connected partial left pneumothorax.  Rather, as described in detail above, the February 2008, December 2011, and October 2013 VA examiners opined that the pneumothorax had resolved without current residuals.  The October 2013 VA examiner specifically noted that the pulmonary function test results, reflecting reduced pulmonary function, were related to the Veteran's current (non-service-connected) COPD and not to the service-connected pneumothorax.

The Board finds that the Veteran's opinion that the shortness of breath and chest pains are attributable to the service-connected partial left pneumothorax is outweighed by the VA examiners' opinions to the contrary, because their determinations are based on greater medical knowledge and experience and the Veteran has not been shown to have the requisite medical knowledge, training or experience to associate these symptoms with the service-connected pneumothorax.  See Kahana at 437.  VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, as noted above, multiple VA examiners clearly indicated that the Veteran's reported symptoms of chest pain, shortness of breath, and associated reduced pulmonary function were not attributable to the service-connected partial left pneumothorax.  Rather, these symptoms have been differentiated, as they have been specifically attributed by medical opinion to the non-service-connected COPD.   

Based on the above, the weight of the evidence demonstrates that the Veteran's service-connected partial left pneumothorax resolved without residuals and the Veteran's symptoms, including impaired pulmonary function, shortness of breath on exertion, and chest pain, are not a result of the partial left pneumothorax, but rather are related to a non-service-connected disability, specifically, COPD; therefore, the Board finds that the criteria for a compensable disability rating have not been met or more nearly approximated under Diagnostic Code 6843 for the service-connected partial left pneumothorax for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the partial left pneumothorax for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's partial left pneumothorax are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under Diagnostic Code 6843 for the General Formula for Restrictive Lung Diseases specifically provide for ratings based on diminished lung capacity as reflected by pulmonary test results.  These manifestations are part of the schedular rating criteria.  The symptoms of impaired pulmonary function, shortness of breath on exertion, and chest pain are not a result of the partial left pneumothorax, but are related to a non-service-connected COPD; therefore, such symptoms may not be considered as impairment associated with the service-connected partial left pneumothorax.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the partial left pneumothorax, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.

A compensable rating for partial left pneumothorax is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


